          Case 1:20-cv-04964-EK-SMG Document 1 Filed 10/15/20 Page 1 of 8 PageID #: 1

AO,l-{0 (Rev. 06i12) Summons in      a   Civil Action


                                             Uxrrgn Srarps Drsrrucr CoURT
                                                                         for the

                                                             Eastern District of New York


                      GIANNITA DOBRIC                                       )
                                                                            )
                                                                            )
                                                                            )

                                Pl*,rrlJV,                                  )

                                      v.                                    jJ     ciuit Action
                                                                                   Civil Acrion No
     ALITALIA-SOCIETA'AEREA ITALIAN                         S.p.A.          )
                                                                            )
                                                                            )
                                                                            )
                               De/endant(s)                                 )

                                                          SUMMONS IN A CIVIL ACTION
                                                ALITALIA-SOCIETA' AEREA ITALIAN S.p.A.
Lo: (Delettclttttl s t,nte   Ltttd LtdLlres\)
                                                c/oKaplan Massamillo & Andrews, LLC
                                                70 East 55th St. 25th floor
                                                New York N.Y. 10022 (DOS Process)
                                                Via Secretary of State of New York




          A lawsuit has been filed against you.

          Within 2l days after service of this summons on you (not counting the day you received it)                      or 60 days if you
                                                                                                                      -
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. l2 (aX2) or (3)    you rnust serve on the plaintiff an answer to the attached cornplaint or a tnotion under Rule 12 of
                  -
the Federal Rules of Civil Proce^dure-_Ih.qg.ns.rveq o^r rn^oliqrymus!be-strved on the plaintiff or plaintiffls attorney,
                          are' CONSTANTINIDIS & ASSOCIATES PC
                      lrr qrL'
whose name and 46l6l1ecc
                                35-oi 3oth Ave
                                Suite 200
                                                L.t.c. N.Y. 11103




       If you fail to respond, judgment by default will be entered against you for the relief dernanded in the complaint.
You also must file your answer or nrotion with the court.


                                                                                      DOUGLAS C. PALMER
                                                                                      CLERK OF COURT


Date:
                                                                                                Signuture ol Clerk or Depuh, Clerk
            Case 1:20-cv-04964-EK-SMG Document 1 Filed 10/15/20 Page 2 of 8 PageID #: 2

AO,l.l0 (Rev. 06r'12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                           PROOF OF SERVICE
                          (This section should not be filed'teith the court anless required hy Fed. R. Civ. P. 4 (0)

           This summorrs fot hnne          of individual and title, i/'an.t')

 was received by me on            @arc)



           I     I personally served the summons on the individual dt @tat:e.l
                                                                                         On (date)                                ;or

            D I left the summons at the individual's              residence or usual place of abode wtth            tname;1


                                                                          , a person of suitable age and discretion who resides there,
            on   (dote)                              , and mailed a copy to the individual's last known address; or

            |l I served      the summons ott     (nanre of indit'idual)                                                                    , who is
            designated by law to accept service of process on behalf of                 firume o.f orgattization)

                                                                                         On   (date)                              , Or

            D I returned       the summons unexecuted because                                                                                   ;or
            D    Other (.rpecii')'




            My fees are       $                      for travel and       $                    tbr services, for a total of   $          0.00


            I declare under penalty of perjury that this infonnation is true.



 Date:
                                                                                                      Srrr,er'.s signttlure




                                                                                                   Printed none and title




                                                                                                       Sert,er's address


 Additional information regarding attempted service, etc:
    Case 1:20-cv-04964-EK-SMG Document 1 Filed 10/15/20 Page 3 of 8 PageID #: 3



LNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                        -----------x
GIANNITA DOBRIC.

                 Plaintiff.                                             COMPLAINT

        -against   -                                                    PLAINTIFF DEMAhIDS
                                                                        TRIAL BY JURY

ALITALIA-SOCIETA' AEREA
ITALIAN S.p.A.,


                   :*i1             ___.______x




        Plaintiff, GIANNITA DOBRIC, by and through her attorneys. CONSTANTINIDIS &

ASSOCIATES P.C., respectfully alleges as follows:

                                     JURISDICTION AND VENUE

         1.   Jurisdiction exists pursuant to 28 U.S.C. $S 133 1, 1332 and 1367 .

        2.    At all times hereinafter mentioned and at the time of the occurrences herein a'ld at the

present time,   plaintifl GIANNITA DOBRIC, was and is a citizen of the State of New York

.        3. That upon information    and belief, at all times hereinafter mentioned. and at the time

of the occurrences herein, defendant, ALITALIA-SOCIETA' AEREA

ITALIAN S.p.A , (hereinafter ALITALIA),           was and is a foreign corporation duly organized and

existing under the laws of the nation of Italy.



         4.    That upon information and belief, at all times hereinafter mentioned, and at lhe time

              of the occurrences herein, defendant, ALITALIA, was and still is a foreign

              corporation maintaining its principal place of business in Italy.
Case 1:20-cv-04964-EK-SMG Document 1 Filed 10/15/20 Page 4 of 8 PageID #: 4



    5.   That upon information and belief, at all times heteinafter mentioned, and at the time

         of the occurrences herein, defendant, ALITALIA was and is a fbreign corporation

         duly organized and existing under the laws of the nation of ltaly, which was

         authorized to do business in the State of New York, and/or was transacting and/or

         conducting business in the State of New York.

    6.   That on or about November 9th,2018, plaintiff, DONNITA DOBRIC, was a fair

         paying passenger aboard ALITALIA Flight AZ 605, which departed lrom Kennedy

         International Airport and arrived in Milan Malpensa Airport, Milan Italy.

    7.   The amount in controversy exceeds Seventy Five Thousand Dollars ($75,000.00),

         exclusive of interest and costs.

    8.   Venue is founded upon 28 U.S.C. $ 1391 (a) and/or (b)'


                      AS AND FOR A FIRST CAUSE OF ACTION
                          AGAINST DEFENDANT ALITALIA.

    9.   Plaintiff repeats, reiterates and realleges each and every allegation contained in the

         aforestated paragraphs with the same force and effect as   if fully   set forth herein at


         length.

     10. That at all times hereinafter mentioned and at the time of the occulrences herein and

         on and prior to November 9th, 2018, defendant ALITALIA was a common carrier,

         and an international airline which operated regularly scheduled passenger flights and

         performed aircraft maintenance at John F. Kennedy International Airport in Queens,

         New York.
Case 1:20-cv-04964-EK-SMG Document 1 Filed 10/15/20 Page 5 of 8 PageID #: 5



    1   1. On and prior to November 9th, 2018, defendant      ALITALIA.    was and is a cornmercial

          air camier engaged in the business of carrying passengers for hire in interstate and

          international commerce.

    12. That   plaintiff, GIANNITA DOBRIC, was a fare paying passenger aboard ALITALIA

          Flight AZ 605.

    13. That during the course of    ALITALIA Flight AZ       605, the plaintiff,   GIANNITA

          DOBRIC, was walking in a poorly lit aisle which contained debris and luggage while

          disembarking the aircraft after landing in Milan.

    14. That on or about November 9th, 2018,       plaintiff, GIANNITA DOBRIC, while aboard

          ALITALIA Flight AZ      605 was caused to   trip and fall causing plaintiff, GIANNITA

          DOBRIC, to be severely injured.

     15. That the occurrence as described herein and the results and consequences thereon

          were caused by the carelessness and negligence of defendant, ALITALIA., their

          agents, servants, licensees and/or employees, concerning the operation, maintenance,

          management and control of the aforedescribed aircrafi; in operating said aircraft in a

          negligent and unsafe manner; in failing to maintain said aircraft in a reasonably safe

          and proper condition; in maintaining an unsafe aircraft; in allowing an unsafe

          condition within the passenger cabin; in failing to have adequate lighting aboard the

          aircraft; in negligently and unnecessarily exposing and subjecting the plaintiffto

          harm, danger and injury; that the defendant ALITALIA. failed to discharge its duties

          as a common carrier to safely transport the   plaintiff and the defbndant ALITALIA.

          was otherwise negligent and careless, proximately resulting in injury to the plaintiff

          and plaintiff relies on the doctrine of res ipsa loquitur.
Case 1:20-cv-04964-EK-SMG Document 1 Filed 10/15/20 Page 6 of 8 PageID #: 6



    16. That as a result of the aforementioned occunence     plaintiff, 0IANNITA DOBRIC,

        was proximately caused to suffer ceftain serious, severe and permanent personal

        injuries and conditions, including, but not limited to, fiacture of the left ankle;

        plaintiffwas also caused to endure great physical pain and sufl-ering, loss of earnings,

        caused to receive medical care and treatment, caused to incur expenses for medical

        care and treatment. and was caused to and continues to suffer from emotional and

        psychological trauma and distress; and has otherwise been caused to be damaged

        thereby. That the plaintiff s injuries are perrnanent in nature and will continue to

        cause pain, suffering and mental anguish and other pecuniary damages in the future.

     17.Thatby reason of the foregoing, defendant, ALITALIA. is liable to pay full, fair and

        reasonable damages to the plaintiff under the Warsaw Convention Treaty, together

        with the Montreal Agreement, which Defendant ALITALIA., was a party to and the

        International Air Transportation Association Inter-Carrier Agreement on Passenger

        Liability, which Defendant ALITALIA, signed in 1996, waiving all monetary limits

        in connection therewith, and additionally under all applicable law providing for

        recovery of damages.

     18. Defendant   ALITALIA did not take all   necessary measures to avoid the subject

        incident and injuries to the Plaintifi GIANNITA DOBRIC.

     19. That by reason of the negligence of the defendant, the   plaintiff was incapacitated

        from her usual duties and activities, and sustained loss of enjoyment of life.

     20. That by reason of the negligence of the defendant, the plaintiff was incapacitated

        from her usual employment and livelihood, and sustained economic damages. and

        impairment of future earning capacity.
 Case 1:20-cv-04964-EK-SMG Document 1 Filed 10/15/20 Page 7 of 8 PageID #: 7



       21. That by reason of the foregoing plaintiff has been damaged and is entitled t0 lecover

          damages in the amount of ONE         MILLION ($1,000,000.00) DOLLARS.

                                          TRIAL BY JURY

       Plaintiff hereby demands   a   trial by jury.

       WHEREFORE, plaintiff, DONNITA DOBRIC,                    demands judgment against defendant,


ALITALIA in the sum of ONE MILLION              ($1.000.000.00) DOLLARS as and




for compensatory damages. together with costs and disbursements of this action.

                                                                1
                                         CONSTANTINIDIS & ASSOCIATES P.C.
                                                        t.r .--r1\-.---
                                          .W
                                         Bv:            \-j"/

                                                  35-01 30th Avenue" Suite 200
                                                  L.l.C.. New York 1 1 103
                                                  Tel:718-204-1500
                                                  Fax: 7 I 8-956-8668
                                                  Constantinidis. associates@Gmail.com
  Case 1:20-cv-04964-EK-SMG Document 1 Filed 10/15/20 Page 8 of 8 PageID #: 8




                               \rERIFICATION



STATE OE NEW YORK)
                    : SS.:
COUNTY OF QUEENS    )




                                          being duly sworn, deposeg
and says:
            Deponent is the plaintiff      in the within action, thql
deponent has read the foregoin
knows   the contents thereof; the     same   is true to   deponent,   s   own
knowledge except to matters therein stated to be arreged on
information and berief, and as to those matters deponent
                                                         berieves
it to be true- The grounds of deponent,s berief as to arr
matters are based upon deponent's personar knowredge.


                                                            ,\-r,,,
Sworn to bgfope me rhis 7yU
Oay or    (") t \r,\.*(
                        lE?o.
                             me/;
